Citation Nr: 0907355	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-09 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On May 14, 2008, the Veteran testified at a scheduled Board 
hearing before the undersigned in Seattle, Washington.  The 
Veteran's representative was absent on that day due to a 
verbal miscommunication between the representative and the 
RO.  The Veteran opted to proceed with a hearing despite his 
representative's absence rather than reschedule the hearing.  
The Veteran's representative nonetheless later indicated a 
desire to be present at a hearing.  Consequently, the 
undersigned agreed to hold another hearing on May 19, 2008.  
On that day, however, the Veteran submitted a written request 
for a postponement of the hearing so that he could obtain 
additional evidence.  The undersigned instructed the RO to 
reschedule the hearing per the Veteran's request no earlier 
than 120 days from the date of the request.  The claims file 
reflects no action by the RO to reschedule the hearing, and 
the Veteran has not withdrawn his request.  Therefore, the RO 
should schedule another hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule a hearing before the Board at 
the RO so that the Veteran's 
representative may be present.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




